UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2338


JACOB FRAIDIN,

                  Debtor - Appellant,

             v.

MICHAEL G. RINN,

                  Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, Senior District
Judge.    (1:08-cv-00133-WMN; 1:08-cv-00220-WMN; 1:92-bk-52338;
AP-06-1795)


Submitted:    May 28, 2009                  Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Fraidin, Appellant Pro Se.    Paul Sweeney, LOGAN, YUMKAS,
VIDMAR & SWEENEY, LLC, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob Fraidin appeals from the district court’s order:

(1) dismissing as interlocutory his appeal from the bankruptcy

court’s    order    approving      the       bankruptcy     trustee’s       interim

application for fees; and (2) affirming the bankruptcy court’s

order entering a default judgment in the trustee’s action to

revoke Fraidin’s discharge based on his refusal to comply with

discovery.      We have reviewed the records and decisions of the

bankruptcy court and the district court and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Rinn v. Fraidin, Nos. 1:08-cv-00133-WMN;

1:08-cv-00220-WMN,       1:92-bk-52338;       AP-06-1795    (D.    Md.    Nov.   18,

2008).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in    the     materials

before    the   court   and    argument      would   not   aid    the    decisional

process.

                                                                           AFFIRMED




                                         2